Citation Nr: 0315311	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  00-03 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to an increased (compensable) rating for 
otitis externa.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to May 1952.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision of the Pittsburgh, 
Pennsylvania, RO.  The Board remanded the case to that RO in 
March 2001 for further development and consideration.  

Unfortunately, because of additional evidence even more 
recently obtained, the Board must again remand the claim for 
service connection for hearing loss for a supplemental 
medical opinion.  But the Board will decide the other claim 
requesting a higher (compensable) rating for the otitis 
externa.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary to decide the claim for an 
increased (compensable) rating for otitis externa.

2.  The veteran has subjective complaints of bilateral ear 
itchiness; but otitis media, suppuration, or aural polyps are 
not objectively shown.

3.  Swelling, dry, scaly or serous discharge, and ear itching 
requiring frequent and prolonged treatment also is not shown.  


CONCLUSION OF LAW

The criteria have not been met for an increased (compensable) 
rating for otitis externa.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.87, including Diagnostic Codes 
6200, 6210 (2002); 38 C.F.R. § 4.87a, including Diagnostic 
Codes 6200, 6210 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act of 
2000 (the "VCAA")

Congress recently modified or clarified VA's duties to notify 
and assist claimants with the passage of the VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This change in the law 
is applicable to all claims filed on or after the date of its 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See, too, Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002), and the implementing 
regulations are found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  

The VCAA requires, in part, that VA notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claims-
where at least a substantially complete application has been 
submitted.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

VA's duties pursuant to this new law, where triggered, have 
been fulfilled.  In each instance, as it became apparent that 
there may be any information, or medical or lay evidence, not 
previously provided to VA, that may have been necessary to 
substantiate the veteran's claim for otitis externa, VA 
notified the veteran both of the necessary information, and 
also of which evidence he was to submit, and which evidence 
VA would attempt to obtain on his behalf.  The RO did this in 
numerous notice letters to the veteran.  In particular, the 
RO notified him in December 2002 that it needed additional 
evidence from him in order for his claims to be successful, 
and he was also informed of the need to keep VA apprised of 
any additional information or evidence in March 2001 and 
February 2003.  

The evidence also shows the veteran was notified of the RO's 
rating decisions and received a statement of the case (SOC) 
and supplemental statements of the case (SSOCs) during the 
course of his appeal.  When considered collectively, 
they apprised him of the type of evidence needed to 
substantiate his allegations-and prevail, and of the 
governing laws and regulations.  Thus, the RO also notified 
him of what the evidence must show.  The RO also requested 
evidence from the veteran's private practioner, whom the 
veteran later informed was deceased.  The veteran 
specifically informed the RO that he had read the VCAA notice 
sent to him, that no further evidence was available, and that 
he had nothing further to submit, in April 2001.  The veteran 
was also provided an opportunity for a hearing, but declined, 
on his VA Form 9, received in February 2000.  Therefore, the 
Board determines that the requirements of the VCAA that are 
applicable have been met.  

Because no additional evidence has been cited by the veteran 
as being available, but absent from the record, the Board 
finds that any failure on the part of VA to further notify 
him what hypothetical evidence would be obtained by VA and 
what evidence would be obtained by him is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Of 
course, an error is not harmless when it reasonably affects 
the outcome of the case.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed.Cir. 1998).  Here, though, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of the appeal with respect to the veteran's increased rating 
for his otitis externa.  Hence, the Board finds that any such 
failure is inconsequential.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).



Additionally, the VCAA and implementing regulations also 
eliminate the requirement that a veteran submit evidence of 
well-grounded claims, and provide that VA will assist him in 
obtaining evidence necessary to substantiate his claims-but 
that VA is not required to provide assistance to him if there 
is no reasonable possibility that it would aid in 
substantiating his claims.  

Concerning this duty to assist, a very recent decision by the 
U.S. Court of Appeals for the Federal Circuit discusses what 
the Board, itself, may do in developing claims and what, 
instead, must be done by the RO as the agency of original 
jurisdiction over the case.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d (Fed. Cir. 2003) 
(holding notice provision contained in 38 C.F.R. § 19.9(a)(2) 
invalid, as it operates with 38 C.F.R. § 20.1304, as contrary 
to 38 U.S.C.A. § 7104(a), and also invalidating the language 
of 38 C.F.R. § 19.9(a)(2)(ii), as contrary to the specific 
time limit provided in 38 U.S.C.A. § 5103(b)(1)); compare 
Janssen v. Principi, 15 Vet. App. 370 (2001) (per curiam) 
(appellant represented by counsel presumed to be versed in 
facts and applicable law may waive consideration on appeal of 
any notice and duty-to-assist rights pursuant to 38 U.S.C.A. 
§§ 5103 and 5103A).  

VA's General Counsel since has issued a precedent opinion in 
response to the holdings in the DAV case.  See VAOPGCPREC 1-
2003 (May 21, 2003).  Briefly stated, VA's General Counsel 
held that:  the Board retains the authority to develop 
evidence in an appeal, but may not decide the appeal absent a 
waiver of originating agency consideration; the Board has the 
authority to obtain such waivers; the Board has the authority 
to issue "VCAA letters," subject to the limitations set 
forth in the Federal Circuit Court's decision; and BVA 
is not required to identify and readjudicate appeals decided 
under the "development regulations" in effect prior to May 
1, 2003.  Because the Board did not develop evidence in this 
case, (rather, the RO did), the holdings in the DAV case are 
inconsequential in this particular appeal.



The RO obtained the veteran's service medical records (SMRs) 
and, to the extent possible, his post-service medical 
records, where available.  The RO also had him examined, 
multiple times, to obtain medical opinions concerning the 
questions at issue in this case.  38 U.S.C.A. § 5103A(d).  So 
VA has satisfied its duty to obtain all adequately identified 
records under 38 U.S.C.A. § 5103A, with respect to the issue 
of whether an increased rating for otitis externa is 
warranted.

In conclusion, under these circumstances, there is no 
reasonable possibility that additional action on VA's part 
would aid in substantiating the claim for an increased rating 
of otitis externa.  Therefore, further development and 
further expending of VA's resources is simply not warranted 
in this case, since the veteran has been given ample notice 
of the need to submit supporting evidence or argument.  He 
also will not be prejudiced by the Board's decision because 
VA already has fulfilled its duties, to the extent possible, 
with respect to the claim for an increased rating of otitis 
externa.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Method of Determining the Rating for a Disability

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  



Also, when making determinations concerning the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where the veteran did not timely appeal the rating 
initially assigned for his disability-just after 
establishing his entitlement to service connection for it, 
his current level of functional impairment is the most 
important consideration.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  

Historically, the available SMRs show that the veteran 
complained of an earache on two occasions in May 1950.  
Service connection for an otitis externa disability was 
established in December 1952.  It has been rated as 
noncompensable (i.e., 0 percent disabling) effectively since 
May 1952.  The veteran filed his current claim in March 1999, 
and it was denied in October 1999.  

On June 10, 1999, VA revised the criteria used to rate 
conditions affecting the ears and other sense organs-
including otitis externa.  See 64 Fed. Reg. 25202, 25206 (May 
11, 1999).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
the court held that where, as here, the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran will be applied, 
unless Congress provided otherwise or permitted the Secretary 
of VA to do otherwise, and he did.  See also Dudnick v. 
Brown, 10 Vet. App. 79, 80 (1997).

In this particular case, however, although the Board has 
considered the merits of the veteran's claim under both the 
former and revised criteria, neither version, new nor old, is 
actually more favorable.  He does not satisfy the criteria 
for even the minimum compensable rating under Diagnostic 
Codes 6200 and 6210, so his appeal must be denied regardless.  
There is no currently diagnosed otitis media disorder (and no 
evidence of either suppuration, e.g., pus, or polyps) to 
warrant a 10 percent rating under Code 6200.  And there is 
similarly no evidence of any swelling, dry, scaly or serous 
discharge, with itching, requiring frequent and prolonged 
treatment, to warrant a 10 percent rating under Code 6210.  

Although the veteran complained of bilateral ear itchiness 
during his August 1999 VA examination, the report of that 
evaluation shows that he not had an infection in his ears for 
approximately 10 years.  Additionally, VA examinations 
revealed no active ear disease, either in August 1999 or even 
more recently in February 2003.  There also were no objective 
clinical indications of any infection, and no signs of polyps 
in February 2003.  Those examinations both found normal ear 
canals, and no drainage was reported either.  In sum, the 
veteran's otitis externa was essentially asymptomatic from a 
clinical standpoint.

Although the veteran no doubt sincerely believes that he 
deserves a compensable rating for his otitis externa, the 
objective clinical findings simply do not support his 
allegation of greater disability than reflected by his 
current rating.  And his allegations, alone, without 
supporting medical documentation, will not suffice.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Since the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt rule does not 
apply, and his appeal for a higher rating must be denied.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an increased (compensable) rating for otitis 
externa is denied.


REMAND

Unfortunately, as alluded to earlier, the remaining claim for 
service connection for hearing loss must again be remanded to 
the RO for additional development.  Although this delay is 
regrettable, the Board cannot make its own independent 
medical determination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Evidence recently obtained raises the question of whether the 
veteran's history of noise exposure in service caused his 
current hearing loss or whether, instead, it is due to his 
history of additional noise exposure during the years since 
service.  He says the noise exposure during service, and not 
after, was the precipitating factor, caused by working in the 
engine room of a naval vessel without the benefit ear 
protection.  He also says the firing of the ship's guns and 
explosives were other contributing factors in the development 
of his current hearing loss.

The available service medical records (SMRs) show the veteran 
was not provided a hearing examination when examined for 
separation from service.  And it also appears that some of 
his other SMRs are missing, so the Board's obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule is heightened.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Because there is now medical evidence of record confirming 
the veteran currently has a hearing loss, but still no 
medical opinion indicating the cause of it (i.e., whether it 
is due to noise exposure during service, or after his 
discharge), this dispositive issue must be addressed before 
deciding his appeal.  See Ledford v. Derwinski, 3 Vet.App. 
87, 89 (1992) (38 C.F.R. § 3.385 does not prevent 
establishment of service connection on the basis of post-
service hearing loss nexus evidence, when there were no 
audiometric scores reported at separation from service).  See 
also Charles v. Principi, 16 Vet. App. 370 (2002) (where some 
evidence of record satisfying two of the requirements of the 
statute, i.e., competent evidence of a current disability and 
evidence indicating an association between the appellant's 
disability and his active service, but not competent medical 
evidence addressing whether there is a nexus between the 
current condition and service, VA must order a VA 
compensation and pension examination as part of VA's VCAA 
duty to assist).



Accordingly, this claim is REMANDED to the RO for the 
following development and consideration:  

1.  If possible, have the VA examiner who 
conducted the February 2003 evaluation 
submit an addendum statement indicating 
whether it is at least as likely as not 
that the veteran's current hearing loss 
is related to his history of noise 
exposure in service or, instead, is due 
to his noise exposure during the years 
since service.  If, for whatever reason, 
it is not possible to obtain an addendum 
statement to that evaluation, have the 
veteran 
re-examined to obtain this necessary 
medical nexus opinion from a suitable 
alternate.  (Note:  to date, the only 
medical opinion of record addresses the 
question of whether there is a 
relationship between the already service-
connected otitis externa and the hearing 
loss, not, alternatively, whether the 
hearing loss is due to noise exposure in 
service, as opposed to after.)

2.  Review the addendum statement or the 
report of the reexamination to ensure the 
medical opinion answers the question 
posed above.  If not, take corrective 
action.  38 C.F.R. § 4.2; Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  Then readjudicate the claim based on 
the additional evidence obtained.  If the 
claim continues to be denied, send the 
veteran and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them an opportunity 
to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

